Appeal from a decision and award of the State Industrial Board, which awarded death benefits to decedent’s widow and two children based upon an average weekly wage of nineteen dollars and twenty-three cents. Decedent was employed as a carpenter, and while in the course of his employment was killed in an automobile accident on September 10, 1937. He had been engaged in such employment for about two weeks prior to his death at a daily wage of five dollars. Previous to July 27,1937, he had been employed as a W. P. A. worker at a wage of seventy-eight dollars and seventy-nine cents for each four weeks. It is *1012claimed that he did other work by way of odd jobs during the year prior to his death. The referee found that the testimony relative to such other work and the wages earned therefrom was too indefinite upon which to base a rate, and accordingly based the rate on 200 times decedent’s daily wage of five dollars at the time of his death, under subdivision 3 of section 14 of the Workmen’s Compensation Law. The evidence sustains the decision and award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.